DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/13/2022 has been entered.  Claims 1, 3-4, and 6-17 remain pending with claims 13-16 withdrawn as being non-elected.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Amir Behnia on 4/25/2022.

The application has been amended as follows: 

IN THE CLAIMS FILED 4/13/2022:

Replace Claim 1 with the claim:
 1.	An aircraft cable routing system comprising:
	a routing fixture comprising a routing channel for a cable, wherein the routing channel defines an opening along its length, and wherein a width dimension of the opening is smaller than an internal width dimension of the routing channel; 
	wherein the routing channel includes a first flange and a first recess;
	an exit fitting defining an exit channel, wherein the exit fitting is configured for engagement with the routing channel such that the exit channel is directed away from the routing channel;
wherein the exit fitting comprises a first protrusion removably engaging the first flange for resisting movement of the exit fitting relative to the routing channel in a first direction, and a second protrusion removably engaging the first recess for resisting movement of the exit fitting relative to the routing channel in a second direction substantially perpendicular to the first direction; 
at least one ridge on an outer surface of the exit fitting, and a retainer configured to engage the at least one ridge to retain a cable in the exit channel in use; and,
further comprising a clamp including protrusions which engage second recesses on the routing channel to secure the clamp over the exit fitting and the routing channel.

Cancel Claims 7 and 15
Replace Claim 13 with the claim:
13.	A method of installing cables in an aircraft comprising:
	providing a routing fixture defining a routing channel on a structural element of the aircraft;
installing a cable in the routing channel;
	engaging an exit fitting with the routing channel, the exit fitting defining an exit channel directed away from the routing channel; 
wherein the routing channel includes a first flange and a first recess;
wherein the exit fitting comprises a first protrusion removably engaging the first flange for resisting movement of the exit fitting relative to the routing channel in a first direction, and a second protrusion removably engaging the first recess for resisting movement of the exit fitting relative to the routing channel in a second direction substantially perpendicular to the first direction;
	at least one ridge on an outer surface of the exit fitting, and a retainer configured to engage the at least one ridge for retaining the cable in the exit channel; and,
further comprising a clamp including protrusions which engage second recesses on the routing channel to secure the clamp over the exit fitting and the routing channel.
Replace Claim 17 with the claim:

17. A cable routing system for an aircraft comprising:
	a cable channel which is substantially a tubular segment, wherein the cable channel is open along its length and an opening to the cable channel is narrower than an internal diameter of the cable channel; 
wherein the cable channel includes a first flange and a first recess;
an exit fitting defining an exit channel, wherein the exit fitting is configured for engagement with the cable channel such that the exit channel is aligned with the cable channel at one end and directed away from a longitudinal axis of the cable channel;
wherein the exit fitting comprises a first protrusion removably engaging the first flange for resisting movement of the exit fitting relative to the routing channel in a first direction, and a second protrusion removably engaging the first recess for resisting movement of the exit fitting relative to the routing channel in a second direction substantially perpendicular to the first direction;
at least one ridge on an outer surface of the exit fitting, and a retainer configured to engage the at least one ridge to retain a cable in the exit channel in use; and, 
further comprising a clamp including protrusions which engage second recesses on the routing channel to secure the clamp over the exit fitting and the routing channel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a clamping including protrusions which engage second recesses on the routing channel to secure the clamp over the exit fitting and the routing channel” as now required by claims 1, 13 and 17 are not anticipated or made obvious by the prior art of record in the Examiner’s position.  The closest known prior art references (Evangelista US 2015/0101837, Fox US 2016/0281905, Mizusawa US 3894706 and Yang US 6126123 for example) do not disclose the claimed feature and therefore the claims define over the prior art of record in the Examiner’s position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1, 3-4, 6, 8-12 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-14 and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/            Primary Examiner, Art Unit 3632